Judgment, Supreme Court, New York County (Herbert Adlerberg, J.), rendered October 26, 1998, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree, and sentencing him to a term of three years to life, unanimously affirmed.
Although defendant’s motion purported to be based in part on the constitutional right to a speedy trial, it consisted exclusively of a claim under CPL 30.30, a ground waived by his guilty plea, and it thus gave the court no opportunity to weigh the factors set forth in People v Taranovich (37 NY2d 442). Therefore, defendant failed to preserve his constitutional claim (see People v Rowe, 244 AD2d 295, lv denied 91 NY2d 930), and we decline to review it in the interest of justice. Were we to review the claim, we would find, after analyzing the relevant factors, that defendant has not established a violation of his constitutional right to a speedy trial, particularly in light of the clear evidence that he took steps in an attempt to avoid apprehension. Concur — Andrias, J.P., Rosenberger, Marlow and Gonzalez, JJ.